                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:17-cr-347-MOC-DCK

 UNITED STATES OF AMERICA,                                  )
                                                            )
                                                            )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 TYREE BELK,                                                )
                                                            )
                       Defendant.                           )


       THIS MATTER is before the court on defendant’s pro se Motion for a New Trial by

Jurors. (#92). A jury returned a guilty verdict against defendant in this matter on July 19, 2019,

and defendant is represented by counsel. On this basis, defendant’s motion is dismissed, as the

Local Criminal Rules prohibit pro se pleadings where defendant is represented by counsel. LCrR

47.1(g); see also U.S. v. Carranza, 645 F. App’x 297, 300 (4th Cir. 2016) (“A criminal defendant

has no statutory or constitutional right to proceed pro se while simultaneously being represented

by counsel” and “[a]ccordingly, the district court was not obligated to consider [the defendant’s]

pro se motions”).

       To the extent that defendant asserts that he has filed this motion pro se because he has

been unable to contact his counsel to instruct his counsel to file the motion on his behalf, this fact

does not allow the Court to entertain defendant’s motion. If counsel files a belated motion for

new trial on defendant’s behalf, the Court will certainly entertain any good cause arguments

counsel may present to support a belated filing.

       Having thus considered defendant’s motion, the court issues the following Order.


                                                 -1-
                                     ORDER

       IT IS, THEREFORE, ORDERED that defendant’s pro se Motion for a New Trial by

Jurors (#92) is DENIED.



 Signed: August 6, 2019




                                         -2-
